Citation Nr: 1131326	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  10-27 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper extremities due to type 2 diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities due to type 2 diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In January 2011, the Veteran testified at a central office hearing before the undersigned.

At his personal hearing, the Veteran raised a claim of service connection for heart disease.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record on appeal reveals that the Veteran has been in receipt of Social Security Administration (SSA) disability benefits since May 2000.  However, neither a request for these records or the records themselves appear in the claims file.  Therefore, the Board finds that a remand to attempt to obtain these records is required.  See 38 U.S.C.A. § 5107(a) (West 2002) (holding that VA's duty to assist specifically includes requesting information from other Federal departments or agencies); Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (holding that where there has been a determination that the veteran is entitled to Social Security Administration benefits, the records concerning that decision are often needed by the VA for evaluation of pending claims and must be obtained).

The Veteran testified that he received treatment at Ohio State University and from the Mansfield VA Medical Center.  The record also shows that the Veteran earlier notified the RO that he received treatment from, among other places, the Marion VA Medical Center.  However, the record does not show that the RO has obtained or associated these records with the claims file.  Therefore, the Board finds that a remand to attempt to obtain these records is also required.  See 38 U.S.C.A. § 5103A(b) (West 2002); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).  

Given the Veteran's claims regarding receiving ongoing treatment for his disabilities, his contemporaneous treatment records from other identified healthcare providers (i.e., the Columbus and Cleveland VA Medical Centers as well as Riverside Methodist Hospital) should also be obtained and associated with the record.  In addition, the August 2009 VA neurological examination is shown to have been conducted without the examiner having the claims file.  The Board finds that while the appeal is in remand status the claimant should also be provided another VA examination to ascertain the relationship, if any, between his claimed upper and lower extremity neurological problems and his service-connected type 2 diabetes mellitus.  See 38 U.S.C.A. § 5103A(d) (West 2002) (the Veterans Claims Assistance Act of 2000 (VCAA) requires that VA provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment).

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1. The RO/AMC should obtain and associate with the claims file the records upon which the Social Security Administration based its decision to award benefits to the Veteran.  If the search for these records yields negative results, that fact should clearly be documented in the claims file and the claimant notified in writing of this fact.  

2. After obtaining all necessary authorizations, the RO/AMC should obtain and associate with the claims file the Veteran's medical records from Ohio State University and Riverside Methodist Hospital and from the Mansfield and Marion VA Medical Centers as well as any treatment records from the Columbus and Cleveland VA Medical Centers.  If the search for any of the records yields negative results, that fact should clearly be documented in the claims file and the claimant notified in writing of which records are not available.  

3. After undertaking the above development to the extent possible, the RO/AMC should make arrangements for the Veteran to be afforded an appropriate examination.  The claims file is to be provided to the examiner for review in conjunction with the examination and the examiner should state that he reviewed these records in the examination report.  After a review of the claims file and an examination of the Veteran, to include any necessary electromyography (EMG) or nerve conduction studies of the upper and lower extremities, the examiner should provide answers to the following questions:

What are the diagnoses of any upper or lower extremity disabilities? 

As to each identified upper and lower extremity disability, is it at least as likely as not that it was caused by the Veteran's service-connected type 2 diabetes mellitus?

As to each identified upper and lower extremity disability, is it at least as likely as not that it was aggravated by the Veteran's service-connected type 2 diabetes mellitus?

Note 1:  In providing answers to the above questions, if the examiner concludes that the Veteran's upper and/or lower extremity disabilities were aggravated by his service connected type 2 diabetes mellitus, the examiner should provide a base-line as to the severity of the upper and lower extremity disabilities before being aggravated by his service connected type 2 diabetes mellitus.

Note 2:  In providing answers to the above questions, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

4. The RO/AMC should thereafter readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case (SSOC).  A reasonable period of time should be allowed for response before the appeal is thereafter returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

